DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 8/30/2021. As per the RCE, claims 1 and 4 have been amended, and no claims have been added or cancelled. Thus, claims 1 and 3-6 are pending in the application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanibayashi et al. (US Pat. 10,166,679).
Regarding claim 1, Tanibayashi discloses an assist device comprising: a body wearing unit (movement assistance device 1 in Fig. 1) configured to be worn on a body of a user 
Regarding claim 3, Tanibayashi discloses the right sub-frame is configured such that a first end portion of the right sub-frame is connected to the right pivot shaft portion (see Figs. 1-2 where a right side frame 12 connects on one end to the bearing portion 121) and a second end portion of the right sub-frame is provided with a right sub pivot shaft portion (see Figs. 1-2 where a right side frame 12 connects on another end to bearing portion 122, which is the right sub pivot shaft portion); the right actuator unit is connected to the right sub pivot shaft portion via a right connecting portion configured to pivot around a pivot axis of the right sub pivot shaft portion (see Figs. 1-2 where the lower curved section of the right side frame 12 has a 
Regarding claim 4, Tanibayashi discloses the right sub-frame is configured such that a first end portion of the right sub-frame is connected to the right pivot shaft portion (see Figs. 1-2 where a first end of a right side frame 12 connects to a right bearing portion 121) and the right actuator unit is connected to a second end portion of the right sub-frame (see Figs. 1-2 where a right motor 13 is connected to a right side frame 12, and thus connected to the second end of the side frame 12); the right actuator unit is fixed to the right sub-frame without pivoting relative to the right sub-frame (see Col. 7 lines 4-30 and Col. 9 lines 22-27 where the motor 13 rotates with the side frame 12 which it is connected to, and thus is fixed to it and does not pivot relative to the side frame 12); the left sub-frame is configured such that a first end portion of the left sub-frame is connected to the left pivot shaft portion (see Figs. 1-2 where a first end of a left side frame 12 connects to a left bearing portion 121) and the left actuator unit is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanibayashi et al. as applied to claim 1 above, and further in view of Kazerooni et al. (US Pub. 2006/0260620).
Regarding claim 5, Tanibayashi discloses the right pivot shaft portion and the left pivot shaft portion.
Tanibayashi does not have a detailed description of the right and left shaft portions being cylindrical dampers each of which is configured to pivot when a load equal to or greater than a load threshold set in advance is input.
However, Kazerooni teaches a similar device for supporting a user’s movement where right and left shaft portions allow a pivoting movement (see torque generators 110 and 111 in Fig. 13, which allow for pivotal movement between the shank links 105/106 and the upper part 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing portions 121 of Tanibayashi to be hydraulic rotary dampers as taught by Kazerooni as it allows for the user to set a value of how much torque is required to move the joint, resulting in greater control over pivoting motion of the side frames and motors. Further, it is noted that Tanibayashi discusses the bearing portions including a mechanism that generates a restoring force (Col. 9 lines 38-54).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanibayashi et al. as applied to claim 1 above, and further in view of Roh et al. (US Pat. 10,426,686).
Regarding claim 6, Tanibayashi discloses wherein the body wearing unit further comprises a waist support portions configured to be worn around the waist of the user (Tanibayashi; see waist belt 18 in Figs. 1 and 5), with left and right actuator units (Tanibayashi; see motors 13 in Figs. 1 and 5). 

However, Roh teaches a similar motion assist device for the legs, where a body wearing unit (motion assistance apparatus 1 in Fig. 1) comprises a waist support portion (fixing module 30 in Fig. 1) configured to be worn around the waist of a user (see Col. 7 lines 25-31), wherein the right and left actuator units are mounted to the waist support portion (see Fig. 1 where hip-joint joints 41 are left and right actuator mounted on the fixing module 30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body wearing unit of Tanibayashi to include a waist support portion with the actuators mounted on it as taught by Roh, as it helps fix the device to the patient to improve the fit of the device to the user, as well as ensuring the device remains in contact with the user (Roh; Col. 7 lines 25-31).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the newly applied Tanibayashi reference is used as the primary reference for all of the above rejections, and has not been argued or challenged. 
Thus, the rejections hold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785